Citation Nr: 1137262	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  07-23 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 21, 1979 to October 30, 1979. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied the benefit sought on appeal.  In September 2009, the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in March 2009.  A transcript of that hearing is of record.

The appeal is again REMANDED to the RO via the AMC, in Washington, D.C.  VA will notify the Veteran if further action is required on his part. 


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the further delay, it is necessary to pursue additional development to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran contends that he has a left knee disability that he incurred during physical training while at Fort Benning, Georgia.  He specifically contends that he was having left knee pain and that he fell while completing a long-distance run, necessitating treatment at Martin Army Hospital located on Fort Benning.  He contends that he has continued to experience left-knee pain since his discharge from active service.

The Board previously remanded this case in September 2009, directing the RO/AMC to obtain the Veteran's treatment records from the West Haven Connecticut VA Healthcare System, to search for the Veteran's original claims file at locations identified by the Veteran as places where he had previously resided, to obtain the Veteran's complete service personnel records (SPRs), and to obtain the Veteran's treatment records from the Martin Army Hospital at Fort Benning, Georgia.  Searches for the Veteran's original claims folder at the ROs located in Atlanta, Georgia; Milwaukee, Wisconsin; Hartford, Connecticut; and Newark, New Jersey yielded negative results.  Additionally, negative replies were received from the West Haven, Connecticut VA Healthcare System, and from Martin Army Community Hospital, indicating that records for the Veteran were not located at those facilities.  The Veteran additionally indicated that he did not have VA treatment records in his possession.  Finally, the RO/AMC successfully associated the Veteran's SPRs with his rebuilt claims file.  Accordingly, the Board is satisfied that the RO/AMC substantially complied with the September 2009 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Upon review of the Veteran's SPRs, the Board observes that, as the Veteran has contended, he was discharged from active service due to a left knee disability.  The diagnoses, as noted on a September 1979 clinical record cover sheet, included left knee chondromalacia patella, and recurrent left knee synovitis.  The Veteran's left knee chondromalacia was additionally noted on his September 1979 separation examination.  Moreover, while the Board notes that a September 1979 clinical record indicates that the Veteran stated that he had experienced mild discomfort with his left knee before entering into active service, his entrance examination is missing from the rebuilt claims file, and as such, the Veteran can only be presumed to have been in sound condition when he entered into military service.  See 38 U.S.C.A. §§ 1111 and 1132 (West 2002); 38 C.F.R. § 3.304(b) (2011).

The Veteran's claims file is devoid of evidence of post-service treatment for a left knee disability.  The Veteran testified at his personal hearing, however, that he has occasionally seen a doctor in order to obtain anti-inflammatory medication when his knee pain would flare up.  

The Veteran was afforded a VA examination of his left knee in August 2005.  The Veteran reported experiencing about 50 flare-ups of his knee pain during the preceding year.  X-rays taken showed no abnormality, however, a review of the x-ray report reveals that the x-ray may have been taken of the Veteran's right knee, when his claimed disability involved the left knee.  The physician diagnosed the Veteran with a left knee strain.  The physician offered no opinion as to the etiology of the Veteran's left knee strain.

On this record, it is unclear whether the Veteran has a left knee disability that may be related to his active service.  Therefore, pursuant to the duty to assist, the Board finds that the Veteran should be afforded a new and contemporaneous VA examination to determine the nature and etiology of any currently diagnosed left knee disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, on remand, the Veteran should be asked to provide the names and addresses of any private healthcare providers that have provided treatment for his left-knee disability since his separation from active service, pursuant to his testimony.  Treatment records should be obtained from all identified providers.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide the names and addresses of all healthcare providers that have provided treatment for his left-knee disability.  After securing the appropriate release forms, request treatment records from all identified providers.

2.  Thereafter, schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of any currently diagnosed left knee disability.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner should diagnose and describe all left knee disabilities found to be present.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed left knee disability, to include a left knee strain, had its clinical onset during active service or is related to any in-service event, disease, or injury.  In providing this opinion, the examiner must address the evidence of record that the Veteran was diagnosed with left knee chondromalacia patella and recurrent left knee synovitis while in active service.  The examiner must additionally address the Veteran's contention that he has had a continuity of symptomatology since active service.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

3.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall, supra.

4.  Finally, readjudicate the Veteran's claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this issue to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


